TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00067-CR


Zachary Jones, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2011046, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Christopher P. Morgan, is ordered to tender a brief in this cause no later than August
18, 2003.  No further extension of time will be granted.
It is ordered August 7, 2003. 

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish